



COURT OF APPEAL FOR ONTARIO

CITATION: Subramaniam (Re), 2014 ONCA 31

DATE:  20140114

DOCKET: C57623

Doherty, Strathy and Pardu JJ.A.

IN THE MATTER OF
    PIRABAHARAN SUBRAMANIAM

AN APPEAL UNDER PART
    XX.1 OF THE CODE

E. Dann, as
amicus curiae

Gillian Roberts, for the Attorney General for Ontario

E. Krajewska, for the Ontario Shores Centre for Mental
    Health Sciences

Heard: January 10, 2014

On appeal against the disposition of the Ontario Review
    Board dated March 6, 2013.

APPEAL BOOK
    ENDORSEMENT

[1]

The appellants complaints are really
    about the findings at trial in reference to the index offences and the driving
    prohibition in the current order of the Board.  We have no authority on this
    appeal to inquire into the facts underlying the index offences.  The driving
    prohibition is appropriate having regard to the circumstances surrounding the
    offence.  The appellant is making progress under the present order.  Hopefully,
    it will continue.

[2]

The appeal is dismissed.


